DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The People’s Republic of China on 09/14/2017. It is noted, however, that applicant has not filed a certified copy (emphasis added) of the CN201721177364.2 and CN201710828050.2 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 August 2021 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendments filed 08 September 2021 have been entered. Claims 1-10, 12-14, 16-20 remain pending in the application.  
Response to Arguments
Applicant’s arguments, see Pg 1, filed 08 September 2021, with respect to claim have been fully considered and are persuasive. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

16. (Currently Amended) The optical imaging lens assembly according to claim [[15]] 12, wherein a center thickness CT2 of the second lens on the optical axis and an edge thickness ET2 of the second lens satisfy: 0.5<CT2/ET2<1.

18. (Currently Amended) The optical imaging lens assembly according to claim [[15]] 12, wherein an effective semi-diameter DT21 of an object-side surface of the second lens and an effective semi-diameter DT32 of the image-side surface of the third lens satisfy: 0.8<DT21/DT32<1.4.

19. (Currently Amended) The optical imaging lens assembly according to claim [[15]] 12, wherein an effective semi-diameter DT42 of an image-side surface of the fourth lens and the half of the diagonal length ImgH of the effective pixel area on the image plane of the optical imaging lens assembly satisfy: 0.7<DT42/ImgH<1.0.

20. (Currently Amended) The optical imaging lens assembly according to claim [[15]] 12, satisfying 1.0<SAG41/SAG42<1.5, wherein SAG41 is a distance on the optical axis from an 

Reasons for Allowance
Claims 1-10, 12-14, and 16-20 are allowed 
	The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. Regarding claims 1 and 12 the prior art fails to teach simultaneously wherein half of a diagonal length ImgH of an effective pixel area on an image plane of the optical imaging lens assembly and a total effective focal length f of the optical imaging lens assembly satisfy: ImgH/f>1, along with the structural limitations positively recited in each respective independent claim. Claims 2-10 and 13-14, 16-20 are dependent on claims 1 and 12 respectively, and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hirose (US 2010/0302647) discloses a relevant imaging lens, but fails to remedy the deficiencies of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./            Examiner, Art Unit 2872    

/STEPHONE B ALLEN/            Supervisory Patent Examiner, Art Unit 2872